
	
		I
		112th CONGRESS
		1st Session
		H. R. 2916
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2011
			Mr. Culberson (for
			 himself and Mr. Bishop of Utah)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To enforce the tenth article of amendment to the
		  Constitution of the United States as it relates to the autonomous sovereign
		  police powers of the States.
	
	
		1.Short titleThis Act may be cited as the
			 Tenth Amendment Enforcement
			 Act.
		2.Protection of State
			 Police Powers
			(a)Reaffirmation of
			 State Police PowersExcept as limited by the minimum due process
			 and equal protection requirements imposed on the States by the 14th article of
			 amendment to the United States Constitution and by requirements imposed on
			 State or local governments as a condition of receiving Federal funds, the
			 Congress reaffirms each State’s autonomous sovereign police powers under the
			 10th article of amendment to the Constitution to preserve and protect the
			 safety, security, and property of the citizens of the State without
			 interference or oversight from Federal authorities.
			(b)Civil Action by
			 Governor or Member of the State Legislature
				(1)In addition to any
			 other remedy which may exist, in order to protect the State’s sovereign
			 authority to determine for itself the appropriate means to preserve and protect
			 the safety, security, and property of the citizens of the State, the chief
			 executive or a member of the legislature of a State may, in a civil action in
			 that chief executive’s or member’s official capacity, obtain declaratory or
			 injunctive relief—
					(A)to remedy any
			 action taken by a Federal authority that attempts to interfere with the State’s
			 sovereign authority; or
					(B)to obtain
			 compliance with section 4 of article IV of the Constitution of the United
			 States.
					(2)The plaintiff
			 commencing a civil action under this subsection is immune from civil liability
			 resulting from the plaintiff’s participation in that civil action, including
			 liability for any attorney fees, costs, and sanctions that may be awarded in
			 connection with the civil action.
				
